         Case 1:20-cv-01577-JGK Document 19 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LISA RIVERA,

                         Plaintiff,                 20cv1577 (JGK)

             - against -                            ORDER

170 KINGSBRIDGE PISTILLI LLC et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff’s application to file an amended complaint is

granted. The plaintiff should file the amended complaint

promptly and serve it on the defendants. The plaintiff may file

an application for a temporary restraining order and a

preliminary injunction, including a supporting memorandum of law

and a supporting affidavit or affidavits. Any responsive papers

should be filed by July 21, 2020. The Court will hear the

application on July 22, 2020 at 12:00 PM by telephone. The

parties should call in at that time to (888)-363-4749 and use

access code 8140049. The plaintiff should serve a copy of this

order on the defendants by July 21, 2020 at 12:00 PM and file

proof of service on the docket.

SO ORDERED.

Dated:       New York, New York
             July 20, 2020            __        /s/ John G. Koeltl   ___
                                                  John G. Koeltl
                                           United States District Judge
